                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 MARTINSBURG

HELEN HEWETT,

              Plaintiff,

v.                                                      CIVIL ACTION NO. 3:19-CV-209
                                                        (BAILEY)
WEST VIRGINIA HEALTH AND
KUMAN RESOURCES,

              Defendant.

               ORDER ADOPTING REPORT AND RECOMMENDATION

       On this day, the above-styled matter came before this Court for consideration of the

Report and Recommendation of United States Magistrate Judge Robert W. Trumble [Doc.

6]. Pursuant to this Court’s Local Rules, this action was referred to Magistrate Judge

Trumble for submission of a proposed report and recommendation (“R&R”). Magistrate

Judge Trumble filed his R&R on December 17, 2019, wherein he recommends that

plaintiffs Complaint [Doc. 1] be denied and dismissed without prejudice and plaintiff’s

Motion for Leave to Proceed In Forma Pauperis [Doc. 2] be denied as moot.

       Pursuant to 28 U.S.C.   § 636(b)(1)(c), this Court is required to make a do novo
review of those portions of the magistrate judge’s findings to which objection is made.

However, the Court is not required to review, under a do novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Am, 474 U.S. 140,

150 (1985). In addition, failure to file timely objections constitutes a waiver of do novo

review and the right to appeal this Court’s Order. 28 U.S.C.       § 636(b)(1); Snyder v.

                                             1
Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91,

94(4th Cir. 1984). Here, objections to Magistrate Judge Trumble’s R&R were due within

fourteen (14) days of service, pursuant to 28 U.S.C.   § 636(b)(1) and Fed. R. Civ. P. 72(b).
The docket reflects that service was accepted on December 19, 2019 [Doc. 11]. To date,

no objections have been filed. Accordingly, this Court will review the R&R for clear error.

       Upon careful review of the above, it is the opinion of this Court that the Report and

Recommendation [Doc. 6] should be, and is, hereby ORDERED ADOPTED for the

reasons more fully stated in the magistrate judges report.           Accordingly, plaintiff’s

Complaint [Doc. 1] is hereby DISMISSED WITHOUT PREJUDICE and plaintiffs Motion

for Leave to Proceed In Forma Pauperis [Doc. 2] is hereby DENIED AS MOOT. This

Court further ORDERS that this matter be STRICKEN from the active docket of this Court

and DIRECTS the Clerk to enter judgment in favor of defendant.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to any counsel of record herein

and to mail a copy to the pro se plaintiff.

       DATED: January 7, 2020.




                                        1NBAILEY
                                         UNITED STATES DISTRICT JUDGE




                                              2
